Citation Nr: 1001545	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-31 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with gastritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to May 
1991, including service in Southwest Asia from October 1990 
to April 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) that increased the evaluation of the 
Veteran's service-connected gastritis from noncompensable to 
10 percent disabling effective January 31, 2002.  

In March 2007, the Veteran submitted a statement indicating 
that his service-connected stomach disability had worsened 
since the last rating decision.  In July 2007, after 
additional development, the RO granted service connection for 
gastroesophageal reflux disease (GERD) effective April 4, 
2007, and combined this disability with the Veteran's 
service-connected gastritis.  The RO evaluated the Veteran's 
combined GERD with gastritis as 10 percent disabling.  A 
statement of the case with respect to this issue was issued 
by the RO in July 2007, and the Veteran filed his substantive 
appeal in September 2007.


FINDING OF FACT

The Veteran's GERD with gastritis is productive of vomiting 
twice a week, with a burning sensation in the stomach and 
chest, and some epigastric distress; however, the Veteran's 
GERD with gastritis has not resulted in multiple small eroded 
or ulcerated areas, and symptoms, nor does the disability 
result in persistently recurrent epigastric distress with 
dysphagia, and pyrosis, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health, nor is it productive of material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
GERD with gastritis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7307, 
7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements. See 38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183.  In December 2002, February 2004, and April 
2007 letters, VA informed the Veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the Veteran was responsible. VA also generally asked 
the Veteran to provide any evidence that pertains to his 
claim.

An April 2007 VCAA letter provided the Veteran with notice of 
the type of evidence necessary to establish a disability 
rating and effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board notes that proper VCAA notice was not received 
prior to the initial rating decision.  Despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
cured any VCAA notice deficiency by issuing the fully 
compliant notice in April 2007.  The RO readjudicated the 
case in a July 2007 statement of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.

The Veteran's service treatment records, private and VA 
treatment records, VA examinations, and statements submitted 
by the Veteran and his representative have been associated 
with the claims file. VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

II. Law and Analysis

The Board has reviewed all the evidence of record, which 
includes his service treatment and personnel records, private 
and VA medical records, VA examination reports, and 
statements submitted by the Veteran and his representative.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the Veteran. 38 
C.F.R. § 4.3.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999). The CAVC has also 
held that staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505(2007).  The Board has considered 
whether a staged rating is for consideration.  In this case, 
the evidence of record shows that the Veteran's service-
connected disability has not increased over the course of 
this appeal so as to warrant different ratings during 
distinct time periods.

When an unlisted condition is encountered, it is permissible 
to rate that condition under a closely related disability as 
to which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition. See 38 C.F.R. § 4.27.

The Veteran is currently rated under Diagnostic Code 7307-
7346 for GERD with gastritis.  38 C.F.R. § 4.114.  The 
Schedule of Ratings of the Digestive System at 38 C.F.R. § 
4.114 provides that ratings under diagnostic codes 7301 to 
7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will 
not be combined with each other.  38 C.F.R. § 4.114.  A 
single evaluation will be assigned under the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.

Diagnostic Code 7307 provides ratings for hypertrophic 
gastritis.  Chronic hypertrophic gastritis, with small 
nodular lesions, and symptoms is rated 10 percent disabling.  
Chronic hypertrophic gastritis, with multiple small eroded or 
ulcerated areas, and symptoms, is rated 30 percent disabling.  
Chronic hypertrophic gastritis, with severe hemorrhages, or 
large ulcerated or eroded areas, is rated 60 percent 
disabling.  Atrophic gastritis, which is a complication of a 
number of diseases, including pernicious anemia, is to be 
rated on the underlying condition.  

Diagnostic Code 7346 provides that a 10 percent evaluation is 
warranted where there are two or more of the symptoms of a 30 
percent evaluation with less severity.  A 30 percent rating 
for a hiatal hernia is assigned with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent rating is assigned with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight 
loss of 10 to 20 percent of the individual's baseline weight, 
sustained for three months or longer. The term "inability to 
gain weight" means that there has been substantial weight 
loss with inability to regain it despite appropriate therapy. 
"Baseline weight" means the average weight for the two-
year- period preceding onset of the disease. 38 C.F.R. § 
4.112 (2007).

The medical evidence in this case consists of private and VA 
treatment records, and VA examinations dated in June 2002, 
October 2004, and June 2007.

The June 2002 VA examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  
Since the Veteran was service-connected for gastritis, the 
Veteran reported that he had been treated for duodenal ulcer.  
The examiner confirmed that the Veteran had treatment for 
duodenal ulcer and antritis seen on 
esophagogastroduodenoscopy (EGD) in July 2000.  He was 
positive for H. Pylori at that time.  The Veteran reported 
then current symptoms of daily nausea in the early morning, 
but no vomiting, hematemesis, melena or other significant 
symptomatology in association with gastritis.  After 
examination, the Veteran was assessed with gastritis with 
history of H. pylori induced duodenal ulcer and antritis in 
July 2000.  The examiner indicated that this was treated 
appropriately with Prevacid and the Veteran was currently 
minimally symptomatic at the time of the examination.  The 
examiner also stated that it was the examiner's medical 
opinion that the Veteran's occasional complaints of 
hyperacidity were more likely than not associated with a 
remote history of gastritis, and that the Veteran had a 
history of duodenal ulcer and antritis induced by 
Helicobacter pylori, which was definitively treated in July 
2000.  After the Veteran was provided further testing, the 
examiner stated that UGI series revealed moderate 
gastroesophageal reflux and no evidence of active peptic 
ulcer disease.  

The October 2004 also indicated that the Veteran's claims 
file had been reviewed in connection with the examination.  
The examiner noted that the Veteran had a long history of 
gastric discomfort dating back to 1985.  The Veteran reported 
dysphasia and a foreign body sensation ion this throat, as 
well as epigastric discomfort that happens chronically all 
day every day.  He also complained of vomiting two to three 
times per week.  The examiner noted the Veteran's previous 
treatment for H. Pylori, which improved his symptoms for a 
short while, but then he had recurrence of symptoms.  The 
Veteran indicated no constipation, but did report diarrhea 
two to three times per week.  He had a barium swallow in 
January 2004 that demonstrated normal esophagram.  The 
Veteran also had an EGD in September 2004 that showed normal 
upper endoscopy without evidence of anatomic explanation for 
his dysphasia, no rings, no narrowing, and a French 54-
dilator was passed without resistance.  Biopsy revealed 
chronic gastritis.  Upon examination, the examiner noted that 
the Veteran had no signs of anemia, weight loss or weight 
gain.  After examination, he was indicated to have persistent 
abdominal discomfort on a daily basis that had been 
refractory to treatment.  The Veteran was noted to have had 
essentially a normal EGD and normal barium swallow.  He was 
noted, however, to have chronic gastritis, which was noted to 
be likely related to his symptoms.

The Veteran was again examined by VA in June 2007.  The 
examiner noted that he had been recently treated for GERD.  
The examiner indicated that the Veteran's claims file had 
been reviewed in connection with the examination.  His 
medical history was noted, including a history of duodenal 
ulcer in 2000.  The examiner observed that the 2000 EGD 
indicated active duodenal ulcer disease with edematous 
duodenal bulb and multiple erosions with active antritis 
indicating gastroesophageal reflux problems.  He was treated, 
but reported continuing symptoms.  The Veteran reported that, 
although his reflux symptoms had improved a little, he 
continued to have constant nausea and vomiting two times per 
week.  He denied hematemesis or melena, and had no overt 
diarrhea or constipation, although he did report loose 
stools.  The Veteran reported no incapacitating episodes due 
to stomach or duodenal disease and the examiner indicated 
that the Veteran had no hospitalizations or surgeries due to 
duodenal or stomach disease.  He complained of epigastric 
pain that is worse with palpation, but no history of GI 
malignancy.  The Veteran denied significant dysphagia of 
solids or liquids, but did indicate occasional pyrosis or 
burning, especially after spicy meals or at night.  Upon 
examination, he had mild tenderness to palpation in his 
epigastric region.  He had no guarding or rebound and no 
obvious hepatosplenomegaly or signs of anemia.  The examiner 
indicated that no further testing was needed for completion 
of the examination.  After examination, the Veteran was with 
GERD with gastritis/duodenitis, and indicated that it was 
likely that the GERD and the gastritis were related.

The Board notes at this time that the private and VA 
treatment records were reviewed.  These records reflect 
symptoms and treatment similar to that outlined it the VA 
examination reports noted above and do not shed additional 
material light in the Veteran's disability.  The Board notes, 
however, that the treatment records indicate that the 
Veteran's weight has gone from approximately 171 lbs in May 
2002, to 161 lbs in April 2003, to approximately 143 in 
November 2003 to January 2004, and then back up to 172 lbs 
and 180 lbs in February and March 2007.  

In this regard, the Board notes that the Veteran's 
representative submitted a statement indicating that the most 
recent EGD for the Veteran was performed in 2000 and the 
Veteran's claims file should be updated to an additional EGD 
and other pertinent tests.  The Veteran's claims file 
indicates that the Veteran's most recent EGD, however, was 
performed in 2004.  In addition, the June 2007 VA 
examination, after examining the Veteran, indicated that no 
further testing was warranted for the completion of the 
examination. 

Based on the foregoing, the Board finds that the Veteran's 
GERD with gastritis does not warrant an evaluation in excess 
of 10 percent.  In order to warrant a higher evaluation under 
Diagnostic Code 7346, the condition must be productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  In this regard, the Veteran reported some symptoms 
of epigastric distress, vomiting two times per week, and he 
reported getting occasion pyrosis and a burning sensation in 
his chest, but the medical evidence did not indicate 
dysphagia and no substernal or arm or shoulder pain, 
productive of considerable impairment of health.  The 
evidence of record shows that the Veteran's GERD was 
relatively well controlled with medication. The Board finds 
that the Veteran's symptomatology more closely resembles that 
described for a 10 percent evaluation where there are two or 
more of the symptoms of a 30 percent evaluation, to include 
dysphagia, pyrosis, and regurgitation, and substernal or arm 
or shoulder pain, with less severity.  A higher evaluation 
under this code is therefore not warranted in this case.  

The Board also finds that the Veteran's GERD with gastritis 
is not shown to result in material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  The 
objective evidence does not show material weight loss.  VA 
treatment records dated from November 2003 to October 2007 
show the Veteran's weight to range from 171 lbs in 2002 to 
143 lbs in late 2003 back to 172 lbs and 180 lbs in 2007.  
Significantly, none of the veteran's treatment records dated 
from 2007 show a report or complaint of an almost 40 pound 
loss of weight.  And the other criteria for a 60 percent 
evaluation have also not been met in this case.

In addition, the Veteran does not meet the criteria for a 
higher evaluation under Diagnostic Code 7307.  Under this 
code, a higher evaluation requires multiple small eroded or 
ulcerated areas, and symptoms.  As noted above, the Veteran's 
most recent barium and EGD testing were essentially normal 
and, after examination, the June 2007 examiner indicated that 
further testing was not warranted.  There is no indication of 
multiple small eroded or ulcerated areas at this time.  

In making this determination, the Board has considered 
whether the Veteran's disability would warrant a higher 
evaluation under other Diagnostic Codes pertaining to the 
digestive system.  However, the Veteran is not shown to have 
moderate stricture of the esophagus or severe stricture of 
the esophagus permitting liquids only to warrant a higher 
rating under Diagnostic Codes 7203.  The Veteran is not shown 
to exhibit symptomatology analogous to other provisions of 
the Schedule of Ratings for the Digestive System.  See 38 
C.F.R. § 4.114.

Given the above, the Board finds that the preponderance of 
the evidence shows that Veteran's gastrointestinal disability 
does not warrant a rating in excess of 10 percent under any 
of the pertinent rating criteria.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).  In view of the holding in 
Hart, and, based upon the record, the Board finds that at no 
time since the Veteran filed his claim for a higher 
evaluation has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where schedular 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the disability 
has not been shown to cause marked interference with 
employment beyond that contemplated by the Rating Schedule, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a total rating based upon individual 
unemployability due to service-connected disability (TDIU) 
claim is part of an increased rating claim when such claim is 
raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board finds that a claim 
for a TDIU is not raised by the record as the evidence of 
record fails to show that the Veteran is unemployable due to 
his service-connected disabilities.  

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, 
where the Veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for service-connected disabilities is 60 percent disabling, 
with the highest individual evaluation being 30 percent 
disabling.  And the Veteran's medical records do not indicate 
that he is otherwise unemployable due to his service-
connected disabilities.  In this regard, the Board notes that 
the Veteran's most recent VA treatment records indicate that 
the Veteran was employed as an electronic technician.  These 
records indicate that he Veteran reported being self-
employed, selling and repairing credit card machines.  
Therefore, the Board finds that no further consideration of a 
TDIU is warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that the Veteran's GERD with 
gastritis warrants a higher rating evaluation.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt.


ORDER

An increased rating for GERD with gastritis, in excess of 10 
percent, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


